DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steve Perry on November 16, 2021.
The application has been amended as follows: 

25. A method for using an augmented reality (AR) headset to co-localize an image data set with a body of a person, comprising: 
identifying one or more optical codes associated with the body of the person using an optical sensor of the AR headset, wherein an optical code for a body of the person is located in a fixed position relative to an image visible marker; 
identifying one or more edges of an optical code associated with the body of the person; 
identifying a center point of the optical code using the one or more edges of the optical code; and 5Art Unit: 2616 Examiner: Ryan R. Yang Serial No.: 16/745,160 Docket No.: 3608-025 
marker.


EXAMINER’S STATEMENTOF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Ofek et al. (US 2009/0078772) discloses a method enhancing decoding images in which alignment pattern (Figure 1, item 121) is used to align an optical code (101), and additional patterns (111).
Finn et al. (US 2014/0210856) discloses a method of overlaying a 3D model to a real scene using a marker (Figure 5E, item 530); the marker has a center marker point (532) at the center of the QR code (531).
Stolka et al. (US 2017/0116729) discloses using a plurality of markers are used to track and register a graph to a 3D image data (Figure 6).
Mahmood et al. (US 2017/0296292) discloses a method aligning a 3D model of a brain to a real brain using a system of fiducial markers (Figure 4).

 The closest prior art by Ofek et al., Finn et al., Stolka et al. and Mahmood et al. do not explicitly teach
identifying one or more optical codes associated with the body of the person using an optical sensor of the AR headset, wherein an optical code for a body of the person is located in a fixed position relative to an image visible marker; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        November 16, 2021